Citation Nr: 0919522	
Decision Date: 05/26/09    Archive Date: 06/02/09

DOCKET NO.  05-39 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for emphysema.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel



INTRODUCTION

The Veteran had active duty service from November 1944 until 
July 1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  


FINDINGS OF FACT

1.  On November 21, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that he wished to withdraw his claim for 
service connection for emphysema.  

2.  The Veteran's bilateral hearing loss was not incurred in 
or aggravated by active service.  

3.  The Veteran's tinnitus was not incurred in or aggravated 
by active service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, specifically 
for the claim for service connection for emphysema, by the 
appellant have been met.  38 U.S.C.A. § 7105(b) (2), (d) (5) 
(West 2002); 38 C.F.R. § 20.204 (2008).

2.  The criteria for the establishment of service connection 
for bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.309, 3.385 (2008).

3.  The criteria for the establishment of service connection 
for tinnitus have not been met. 38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2006).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn his appeal 
for service connection for emphysema and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration for that claim.  Accordingly, the Board does 
not have jurisdiction to review the appeal for service 
connection for emphysema and it is dismissed.

Duty to Notify and Assist
 
As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice 
must be provided prior to an initial unfavorable decision on 
a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2004 that fully 
addressed all three notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claims and 
of his and VA's respective duties for obtaining evidence.  
The letter informed him that his service connection claims 
must be supported by evidence indicating a current 
disability, evidence that the injury or disease was incurred 
or aggravated during service, and medical evidence of a nexus 
between the current disability and the in-service injury or 
disease.  He was also informed that VA would seek to provide 
pertinent federal records, but that it was his responsibility 
to support his claim with appropriate evidence, though VA 
would help him obtain records from any non-federal sources.

With respect to the Dingess requirements, the Veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content. Therefore, adequate notice was 
provided to the Veteran prior to the transfer and 
certification of his case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claims.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

The RO has requested that the Veteran provide information 
about his medical treatment, but has failed to provide 
pertinent information.  The Veteran submitted private medical 
records from Dr. F.P.F.  VA attempted to provide a VA 
examination for the Veteran's bilateral hearing loss and 
tinnitus claims in January 2005; however, the record 
indicates that the Veteran refused an examination at the VA 
medical center (VAMC) at which the exams were scheduled.  In 
his VA Form 9, dated in November 2005, the Veteran reported 
that he would be willing to go to the originally scheduled 
VAMC for a VA examination.  The RO informed the Veteran, in a 
February 2007 letter, that he would be scheduled for a new VA 
examination in conjunction with his claims.  However, a March 
2007 VAMC record indicates that the VA examination was 
cancelled by the Veteran.  The record thus indicates that the 
RO twice attempted to provide a VA examination to the 
Veteran, but that the Veteran has twice refused to be 
examined.

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Because the current appeal arises from the 
original claim of entitlement to service connection, this 
claim will be decided based upon the available evidence of 
record.  38 C.F.R. § 3.655(b).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Hence, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist in 
the development of the claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Applicable Law 
 
Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The determination of whether a veteran has a ratable hearing 
loss "disability" is governed by 38 C.F.R. § 3.385, which 
states that hearing loss will be considered to be a 
disability (for VA purposes) when the threshold level in any 
of the frequencies 500, 1000, 2000, 3000 and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.  38 C.F.R.  § 
3.385.  

Merits of the Claims
 
The Veteran essentially contends that his bilateral hearing 
loss and tinnitus are due to his in-service noise exposure.  
In his August 2004 VA Form 21-4138, he reported that his 
bilateral hearing loss and tinnitus began during service.  He 
also reported military noise exposure that included being in 
combat situations with weapons fire.  

The Board notes that the Veteran has argued that he was a 
combat veteran.  In the case of a veteran who engaged in 
combat with the enemy in active service, the VA shall accept 
as sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease. 38 
U.S.C.A. § 1154(b).  So long as the evidence is consistent 
with the circumstances, conditions or hardships of such 
service, the fact that there is no official record of such 
incurrence or aggravation in such service is of no 
consequence.  Every reasonable doubt shall be resolved in 
favor of the Veteran.  38 U.S.C.A. § 1154(b). The phrase 
"engaged in combat with the enemy" requires that the Veteran 
have personally taken part in a fight or encounter with a 
military foe or hostile unit of instrumentality.  The phrase 
does not apply to veterans who merely served in a general 
"combat area" or "combat zone, but did not themselves engage 
in combat with the enemy. See VAOPGCPREC 12-99 (Oct. 18, 
1999).

The Veteran's service personnel records show that he served 
onboard various vessels and his Notice of Separation 
indicated that he was a motor machinist's mate.  
While he was awarded the Victory Medal, American Theater 
Medal, the Asiatic Pacific Medal, with one star, and possibly 
the Occupation of Japan Medal (subject to Bureau of Navy 
Personnel verification), no medals denoting combat were 
awarded.  Such medals would include, for example, the Combat 
Infantryman Badge or the Purple Heart Medal.  

The record is inadequate to confirm that the Veteran engaged 
in combat with the enemy for purposes of 38 U.S.C.A. § 
1154(b).  Serving in a combat zone is not the same as 
engaging in combat with the enemy.  See VAOPGCPREC 12-99 
(Oct. 1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
However, the Veteran clearly served in the Pacific during 
World War II.  Additionally, his reports of exposure to noise 
in service are consistent with the circumstances of his 
service, such that in-service noise exposure has been 
conceded.  The September 2005 Statement of the Case conceded 
in-service noise exposure.    

Service treatment records found the Veteran to have normal 
hearing upon his October 2004 examination prior to 
enlistment.  The service treatment records do not indicate 
that the Veteran made any complaints of or received treatment 
for his ears or his hearing during service.  He was examined 
prior to his discharge in July 1946.  The examiner found his 
hearing to be normal under a whispered voice test; 
furthermore, the examiner specifically found no diseases or 
defects of the ears.  

The Veteran has not reported that he has received treatment 
for his bilateral hearing loss and tinnitus for over 50 years 
following his discharge from service.   The only medical 
evidence provided regarding his bilateral hearing loss and 
tinnitus claims are from his private physician, Dr. F.P.F.  
In March 2005, Dr. F.P.F. reported that the Veteran 
complained of tinnitus and hearing loss and reported in-
service noise exposure.  Dr. F.P.F. found the Veteran's 
comprehensive audiometry to be consistent with severe, 
bilateral high frequency hearing loss.  Dr. F.P.F. further 
opined that due to the severity of the drop-off type hearing 
loss there was a greater than 50 percent chance that noise 
exposure contributed to his hearing loss, though there were 
also variables, including age, coronary artery disease, and 
diabetes.  Dr. F.P.F. also found that because of the sharp 
drop-off and magnitude of the hearing loss, his problem 
started at an early age.  The examiner found bilateral 
sensorineural hearing loss, with most likely a noise exposure 
component involved.  The examiner also provided an 
uninterpreted audiogram, which did not provide specific 
findings of decibels of hearing loss or speech recognition 
scores.

Dr. F.P.F. provided another private medical record, from 
November 2005 which reiterated that the Veteran had severe 
sensorineural hearing loss.   The examiner noted that 
audiometry revealed severe hearing loss bilaterally, with 
Paula discrimination.  The examiner provided another 
uninterpreted audiogram, without specific findings of 
decibels of hearing loss or speech recognition scores.

The record appears to indicate that the Veteran could be 
considered to have a ratable hearing loss "disability," 
based on the uninterpreted audiograms provided by the 
Veteran's physician, under 38 C.F.R. § 3.385.  Per Dr. 
F.P.F., the Veteran has been diagnosed with severe 
sensorineural hearing loss. 

As previously discussed, the Veteran has twice refused VA 
examinations in regards to his bilateral hearing loss and 
tinnitus claims.  The only medical evidence of record is Dr. 
F.P.F.'s findings.  Dr. F.P.F., in March 2005, found that due 
to the severity of the Veteran's drop-off type hearing loss, 
there was a greater than 50 percent chance that noise 
exposure contributed to his hearing loss, but that variables 
such as age, coronary artery disease, and diabetes were also 
variables.  Dr. F.P.F. clarified that because of the sharp 
drop-off and magnitude of the hearing loss, it started at an 
early age.  

Dr. F.P.F., however, did not specifically associate the 
Veteran's hearing loss to his in-service noise exposure and 
did not address the etiology of his tinnitus.  Dr. F.P.F. 
merely found that the Veteran's hearing loss was consistent 
with noise exposure that occurred at an early age.  Dr. 
F.P.F. did not provide any opinion as to when the Veteran's 
bilateral hearing loss and tinnitus developed.  However, the 
Veteran's service treatment records are negative as to either 
complaints of or treatment for either disorder.  Furthermore, 
he was specifically found to have normal hearing and to have 
no ear diseases or disorders prior to his discharge from 
service.  

The only other evidence provided as to the Veteran's claim is 
his belief that his bilateral hearing loss and tinnitus 
developed due to in-service noise exposure.  Although the 
Veteran can provide testimony as to his own experiences and 
observations, the factual question of if his disorders can be 
attributed to his in-service experiences requires a medical 
expert.  The Veteran is not competent to render such an 
opinion.  Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).  
However, the Veteran is competent to report continuing 
symptoms, as opposed to offering an opinion as to medical 
causation.  38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 
465, 470 (1994).

The Board finds that utterly negative contemporaneous 
evidence from the Veteran's service is far more persuasive 
that the Veteran's own recent assertion to the effect that he 
sustained bilateral hearing loss or tinnitus in service.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous 
evidence has greater probative value than history as reported 
by the veteran); see also Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence of 
an alleged fact, i.e., the lack of evidence is itself 
evidence).  The service treatment records are more reliable, 
in the Board's view, than the Veteran's unsupported assertion 
of events now over five decades past, made in connection with 
claims for benefits from the government. See Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (VA cannot ignore a 
veteran's testimony simply because the Veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence).  Furthermore, the Board notes 
that the Veteran made a claim for disability benefits 
resulting from service in October 1947, but did not raise the 
issues of either bilateral hearing loss or tinnitus at that 
time.

Although the Veteran clearly has hearing loss and is 
competent to report tinnitus, no medical opinions are of 
record to support his claim that either disorder was caused 
by any in-service activities.  Dr. F.P.F.'s March 2005 
opinion merely finds that the Veteran's hearing loss is 
consistent with noise exposure at an early age.  Based on the 
negative findings of hearing loss or tinnitus during service, 
the over 50 year period between the Veteran's claimed 
inception of his hearing loss and tinnitus and his current 
claim for benefits, and the lack of a medical opinion 
specifically finding either that his hearing loss or tinnitus 
is due to service, the Board finds that the evidence of 
record is against the claims, and that the benefit of the 
doubt rule does not apply.  Gilbert v. Derwinski, 1 Vet.App. 
49, 58 (1991).  The Veteran's claims for service connection 
for bilateral hearing loss and tinnitus are denied. 


ORDER

The appeal for the claim for service connection for emphysema 
is dismissed.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  


____________________________________________
D. C. Spickler
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


